


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, dated April 1, 2008, by and between Best Energy Services,
Inc., a Nevada company with offices at 1010 Lamar Suite 1200 Houston, Texas
77002 (¡§BES¡¨ or the ¡§Company¡¨) and Chuck Daniels having an address at
<address redacted>, Texas  <zip redacted> (the ¡§Employee¡¨).
 
RECITALS:
 
BES desires that Employee serve as its Executive Vice President and Chief
Operating Officer and Employee desires to serve BES in such capacity on the
terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
1. Engagement.
 
BES hereby employs the Employee and the Employee hereby accepts such employment
upon the terms and subject to the conditions of this Agreement.
 
2. Term.
 
The term of the Employee¡¦s engagement under this Agreement shall commence as of
April 1, 2008, and, subject to the terms and conditions hereof, shall continue
until December 31, 2009 (the ¡§Initial Term¡¨).   Unless at least sixty (60)
days prior to the end of the Initial Term either party shall give notice to the
other of the termination of this Agreement as of the end of the Initial Term,
subsequent to the Initial Term, Employee shall continue in the employ of the
Company on a month to month basis on the terms and conditions hereof.  The
period during which Employee is employed by the Company, inclusive of the
Initial Term, is referred to herein as the ¡§Term.¡¨
 
3. Duties; Efforts.
 
(a) During the Term, Executive shall diligently (i) serve as Executive Vice
President and Chief Operating Officer of the Company or in such other executive
capacity as may be assigned to him by the Board of Directors of the Company (the
¡§Board¡¨); (ii) report to the Chief Executive Officer and (c) abide by and
carry out the policies and programs of the Company as the same may exist from
time to time.
 
(b) The Employee shall devote a majority of his business time, attention and
energies to the business and affairs of BES, shall use diligent efforts to
advance the best interests of BES, and shall not during the Term be engaged in
any other business activities, whether or not such business activities are
pursued for gain, profit or other pecuniary advantage, that are in conflict with
the business interests of the Company; provided, however, that, it shall not be
a violation of this Agreement for the Employee to (i) serve on civic or
charitable boards or committees, (ii) manage personal investments, or (iii)
serve on the board of directors of a corporation not in competition with BES,
with the consent of the Board, which consent shall not be unreasonably withheld.
 
(c) Employee acknowledges that the performances of his duties will require
substantial and frequent travel and that Employee may be expected to travel as
necessary and at the reasonable request of the Chief Executive Officer.
 
4. Compensation.
 
(a) Base Salary.  Employee¡¦s initial base salary (¡§Base Salary¡¨) shall be
$14,583.34 per month. The Base Salary shall be increased to $16,000 per month as
of the first month beginning after the earlier of the date on which an S-1 or
SB-2 registration statement becomes effective in 2008 or the date on which the
common shares sold in the private placement by Hybrook Resources, Inc. in
February 2008 and held by non-affiliates can be traded without
restriction.  After the increase to $16,000 per month, the Base Salary shall be
increased by the same or a larger percentage as the highest percentage increase
of a Base Salary for any other executive officer, whenever the Base Salary is
increased for any executive officer.  Base Salaries are expected to be reviewed
at least annually by the Board.  The Base Salary is payable in accordance with
the Company¡¦s payroll practices, but no less frequently than monthly.
 
(b) Car Provision.  During the Term of this Agreement, Company shall provide  a
Chevrolet Tahoe or mutually-agreed equivalent vehicle for the use of Employee in
the conduct of his duties.
 
(c) Discretionary Performance Bonus.  During the Term of this Agreement,
provided Employee is then in the employ of the Company, the Board in its sole
discretion shall determine whether to award Employee a performance-based cash
bonus (the ¡§Bonus¡¨).  Such bonus shall be in addition to and separate from the
Employee¡¦s Base Salary and shall be no less than 50% of the highest Bonus
granted to any other executive officer.
 
(d) Out-of Pocket Expenses.  BES shall reimburse Employee for out-of-pocket
expenses incurred by him in the performance of his duties hereunder in
accordance with Company policy in effect from time to time.
 
(e) Vacation. The Employee shall be entitled to four weeks paid vacation per
annum.  Such vacation shall be taken at a time not inconvenient to BES, upon
reasonable prior notice to the Chief Executive Officer and in increments of not
more than ten (10) business days in any thirty (30) day period.  The Employee
shall be entitled to an additional week paid vacation per annum beginning in the
second calendar year of the Term.  The vacation days shall be exclusive of
federal holidays.  No vacation time shall be paid for if not taken and unused
vacation time may be carried forward for no more than one year.
 
(f) Participation in Benefit Plans. The Employee shall be entitled to
participation in or receive benefits under any pension plan, health, and
accident plan or any other employee benefit plan or arrangement made available
now or in the future by BES to its employees generally.  Employee¡¦s right to
participate in any such plan may be conditioned on such terms and conditions as
the Company applies to its executive management employees generally subject to
such eligibility requirements as may be applicable.  So long as Employee and his
family are insurable at standard rates, the Company shall pay the premiums for
medical coverage for Employee, his spouse and the minor members of his family.
 
(g)  Participation in Incentive Stock Plans. The Employee shall be entitled to
participate in any incentive stock plans of the Company. Specifically, as an
inducement to join the Company on February 22, 2008, BES granted 150,000 shares
of Common Stock vesting immediately and 150,000 five-year warrants with a
cashless exercise option and a strike price of $0.50 per share which warrants
shall vest on December 31, 2008.  Employee acknowledges that any further
incentive stock, warrant, or option grants to be granted to the Employee shall
be at the sole and absolute discretion of the Board and Employee shall not be
able to vote on such future grants to Employee, but that BES agrees that
Employee shall receive grants of like terms to any grants made to any other
executive officers in an amount not less than 50% of the largest grant made to
any other executive officer.
 
5. Termination.
 
(a)           Resignation by Employee.    The Employee¡¦s employment hereunder
shall terminate upon the voluntary resignation by Employee.
 
(b)           Termination by Company.     The Employee¡¦s employment hereunder
may be terminated by the Company at any time with or without
¡§Cause.¡¨  ¡§Cause¡¨ is defined as:
 
(i) refusal or gross neglect to perform the Employee¡¦s material duties under
this Agreement, other than as a result of Disability;
 
(ii) the commission by Employee of an illegal act, including the confession of
judgment, entry of a plea of guilty or nolo contendere or the conviction in any
court within the United States on a charge constituting a felony as to which
fraud or similar acts are an element of such crime;
 
(iii) in the case of clauses (i), and (ii), above, the Employee shall receive
ninety (90) days¡¦ advance notice that the Company intends to terminate the
Employee¡¦s employment for Cause and specifying the actions constituting Cause,
during which period he shall have the opportunity to cure the conduct
constituting Cause;
 
(c)     Upon Death or For Disability.  The Employee¡¦s engagement by BES shall
immediately terminate upon his death without any further action. BES shall have
the right to terminate the Employee¡¦s employment upon delivery of notice to the
Employee as a result of the Employee¡¦s Disability. For purposes of this
Agreement, a ¡§Disability¡¨ shall be deemed to have occurred:
 
(i)           if (A) the Employee has been unable, due to any physical or mental
illness or injury, substantially to perform his duties hereunder for at least 30
consecutive business days (exclusive of any approved leave and any vacation
permitted under Section 4(e) hereof), (B) the Company delivers a written notice
to the Employee (¡§Disability Notice¡¨) following such period stating that the
Company intends to terminate the Employee by reason of Disability but no earlier
than the 90th day following the onset of such Disability, and (C) the Employee
in fact fails to resume his full-time employment with BES, on or before the 90th
day following the onset of such Disability; or
 
(ii) if the Employee is unable, due to any physical or mental illness or injury,
substantially to perform his duties hereunder for more than 120 business days in
any 360 day period.
 
(iii) As a condition to continuation of the compensation provided herein during
the period of any Disability, upon request of the Company, the Employee will
provide the Company with a report from his physician attesting to the
Employee¡¦s disability.
 
6. Payments Upon Termination.
 
(a) Death or Disability. In the event of the termination of the Employee¡¦s
employment as a result of his death or Disability, BES shall:
 
(i) pay to the Employee or his estate, as the case may be, the Base Salary
through the date of his termination (pro rated for any partial month) plus six
months; and
 
(ii) a pro-rata portion (based upon actual number of days worked) of any Bonus
which may be due for such fiscal year pursuant to any plan then in effect, to
the extent the performance criteria for such fiscal year are met; and
 
(iii) reimburse the Employee, or his estate, as the case may be, for any
expenses reimburseable pursuant to Section 4(d) (the amounts payable pursuant to
the foregoing clause (i) and this clause (iii) being hereafter referred to as
the ¡§Accrued Obligations¡¨).
 
(b) By BES for Cause or by the Employee Voluntarily.  In the event that the
Employee¡¦s engagement is terminated by BES for Cause or by the Employee
voluntarily, BES shall pay to the Employee the Accrued Obligations within
fifteen (15) days after such termination and the Employee shall have no further
entitlement to any other compensation or benefits from the Company, except as
set forth herein.
 
(c) By BES other than for Cause or the Employee¡¦s Death or Disability. In the
event that BES provides notice under Section 5(b) hereof terminating the
Employee¡¦s employment hereunder without cause, then BES shall pay to the
Employee the Accrued Obligations, within fifteen (15) days after termination of
his employment, a pro-rata portion (based upon actual number of days worked) of
any Bonus which may be due for such fiscal year pursuant to any plan then in
effect, to the extent the performance criteria for such fiscal year are met, and
as additional severance shall pay to Employee an amount equal to his Base Salary
for a period equal to six (6) months plus one (1) month for each full year for
which the Employee has been employed by BES up to a maximum additional severance
of twelve (12) months, such payment to be made over a period of six months no
less frequently than twice a month, and pay or reimburse the Employee for a like
period for continued coverage under all welfare benefit including medical,
accident, life or other disability plans and programs in which the Employee
participated immediately prior to his termination.
 
(d)           The Employee acknowledges that upon the termination of his
employment and payment of the amounts due pursuant to Sections 6(a), 6(b) or
6(c), he shall not be entitled to any payments or benefits that are not
explicitly provided herein.
 
(e)           As a condition to the receipt of any payments provided for in
Clauses 6(a) and 6(b), Employee shall execute and deliver to the Company a
general release in such form as may be reasonably requested by the Company in
favor of the Company, its shareholders, directors, officers and employees.
 
7. Acknowledgments of the Employee and BES:
 
(a) The Employee represents that (i) he has the right to enter into this
Agreement and this Agreement constitutes a valid and binding obligation
enforceable in accordance with its terms (ii) the execution and delivery of this
Agreement by him, and the performance of his obligations hereunder are not in
violation of, and do not conflict with or constitute a default under any
agreement by which he is bound or any order, decree or judgment to which he is
subject; and (iii) the provisions of Section 7 and 8 will not impose a hardship,
financial or otherwise, on the Employee nor prevent him from being gainfully
employed.
 
(b) BES represents that (i) it has all requisite power and authority to enter
into and perform its obligations under this Agreement, (ii) the execution and
delivery of this Agreement by BES and its performance of the transactions
contemplated herein have been duly and validly authorized by all necessary
corporate action, (iii) this Agreement is a legal, valid and binding obligation
of BES and (iv) the execution and delivery of this Agreement by BES and the
performance of its obligations hereunder are not in violation of, and do not
conflict with or constitute a default under any agreement by which BES is bound
or any order, decree or judgment to which BES is subject.
 
8. Notices.
 
Any notice or other communications required or permitted hereunder shall be in
writing and shall be deemed effective (a) upon personal delivery, if delivered
by hand, (b) upon receipt of electronic confirmation, if sent by facsimile
transmission, (c) three (3) days after the date of deposit in the mails, if
mailed by certified or registered mail (return receipt requested), or (d) on the
next business day, if mailed by an overnight mail service to the parties at
their addresses set forth above.
 
Copies of all notices to BES or the Employee under this Agreement shall be sent
to its or his address set forth above, with a copy to:
 
In the case of BES:
 
Mr. David Rex
Jackson Walker, LLP
901 Main Street, Suite 6000
Dallas, Texas  75202


In the case of Employee:
 
Mr. Chuck Daniels
<address redacted>
Texas  <zip redacted>
<phone redacted>
Facsimile ___-___-____


or to such other or additional address or facsimile number as either party may
from time to time specify to the other.
 
9. Miscellaneous.
 
(a) Successors; Binding Effect; Third Party Beneficiaries. In the event of a
future disposition by BES (whether direct or indirect, by sale of assets or
stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets, BES will, have the right to assign this agreement to the
entity which acquires all or substantially all of its business, if that entity
agrees to be bound by this agreement.
 
This Agreement is personal to the Employee and, without the prior written
consent of BES shall not be assignable by the Employee otherwise than by will or
the laws of descent and distribution with respect to the Employee¡¦s rights, if
any, to be paid or receive benefits hereunder. This Agreement shall inure to the
benefit of and be enforceable by the Employee¡¦s legal representatives. Except
for the foregoing, this Agreement shall not create any rights in favor of any
party other than the parties hereto or their respective successors and assigns.
 
(b) Law Governing; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to the principles of conflicts of law). Any litigation proceeding under
this Agreement shall be confidential in nature to the fullest extent permitted
by applicable law.
 
(c) Severability. If any provision of this Agreement, or any part of any of
them, is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of the covenants or rights or remedies which
shall be given full effect without regard to the invalid portions. If any of the
covenants set forth herein is held to be invalid or unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or area of such provision and in its reduced form said provision shall then
be enforceable.
 
(d) Headings. The headings of this Agreement are for convenience of reference
only and shall not affect in any manner any of the terms and conditions hereof
 
(e) Acts and Documents. The parties agree to do, sign and execute all acts,
deeds, documents and corporate proceedings necessary or desirable to give full
force and effect to this Agreement.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.
 
(g) Modifications and Waivers. No term, provision or condition of this Agreement
may be modified or discharged unless such modification or discharge is agreed to
in writing and signed by the Company and Employee. No waiver by either party
hereto of any breach by the other party hereto of any term, provision or
condition of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
(h) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter herein and supersedes all prior
agreements, negotiations and discussions between the parties hereto, there being
no extraneous agreements. This Agreement may be amended only in writing executed
by the parties hereto affected by such amendment.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first set forth above.
 
EMPLOYEE:                                               /s/ Chuck
Daniels                                                                
Chuck Daniels




COMPANY:                                               Best Energy Services,
Inc.




By:  /s/ Larry W.
Hargrave                                                                
Name:                      Larry W. Hargrave
Title:                      CEO

